AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                               FILED IN THE
                                                                                                                U.S. DISTRICT COURT
                                                                      for the_                            EASTERN DISTRICT OF WASHINGTON

                                                         Eastern District of Washington
                                                                                                              Mar 13, 2020
                         KARRINA W.,
                                                                                                               SEAN F. MCAVOY, CLERK

                                                                        )
                             Plaintiff                                  )
                                v.                                      )      Civil Action No. 4:19-CV-5167-SAB
                                                                        )
        COMMISSIONER OF SOCIAL SECURITY                                 )
               ADMINISTRATION,

                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 9, is GRANTED. Defendant’s Motion for Summary Judgment, ECF
’
              No. 10, is DENIED. Judgment is entered in favor of the Plaintiff and against the Defendant.




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                               Stanley A. Bastian                            on motions for
      summary judgment.


Date: March 13, 2020                                                         CLERK OF COURT

                                                                              SEAN F. McAVOY

                                                                              s/ Virginia Reisenauer
                                                                                          (By) Deputy Clerk

                                                                              Virginia Reisenauer
